Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-10 and 11-20 are directed to a method/process.  Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

1. (Original) A method for event ticketing comprising:
acquiring a ticket for an event;
determining a start time for an event;
establishing a sale price of the ticket for the event;
offering the ticket for sale at the sale price subsequent to the start time of the vent; and
providing a purchaser of the ticket access to the event after the start time of the event.

The claims recites a method of selling tickets after the start of an event (claim 1) or to a portion of an event (claim 10).  All of the claim elements of the body of the claim are directed to a fundamental economic practice and are grouped as a “certain method of organizing human activity.”  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-10, these claims fail to include any additional elements other than the abstract idea itself, and consequently, fail to integrate the judicial exception into a practical application.  Similarly, claims 11-20 fail to include any additional elements other than the abstract idea itself, and consequently, fail to integrate the judicial exception into a practical application.  The dependent claims merely further narrow and describe the abstract idea, but make it no less abstract. Consequently, the claims fail to recite a practical application of the exception.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As previously stated in Step 2A, prong two, in regard to claims 1-20, these claims fail to include any additional elements, and consequently, fail to provide an inventive concept.  The dependent claims merely further narrow and describe the abstract idea, but make it no less abstract. Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Addington (WO 2006/122098 A2).

In regard to claim 1, Addington discloses a method for event ticketing comprising: 
acquiring a ticket for an event (see p. 6, ll. 1-10, disclosing “provide information regarding available tickets”); 
determining a start time of the event (see p. 7, “sending an alert at a specified amount of time before an event starts”; see also, p. 19, ll. 9-10 “Event Starting Time (ES)”);
establishing a sale price of the ticket for the event (see p. 18, ll. 20-25, “The pricing algorithm of the present invention can be configured to account for variations in demand”);
offering the ticket for sale at the sale price subsequent to the start time of the event (see p. 3, ll. 1-3, disclosing “selling of event tickets . . .during the event”); and
providing a purchaser of the ticket access to the event after the start time of the event (see p. 13, ll. 13-21, disclosing “the tickets are provide to the user as electronic tickets (“e-tickets”)).  

In regard to claim 2, Addington discloses the method of claim 1, further comprising: determining a face value of the ticket (see p. 20, l. 5, “Face Value”); and establishing the sale price to be higher than the face value (see p. 17, ll. 20-25, disclosing “the pricing algorithm can adjust ticket prices up . . . to account for increases . . . in demand see p. 17, disclosing a scenario in which a no-hitter during late inning of a baseball game may result in an increase in demand for tickets”).

In regard to claim 3, Addington discloses the method of claim 1, further comprising:
determining a face value of the ticket (see p. 20, l. 5, “Face Value”); and 
establishing the sale price to be lower than the face value (see p. 17, “the pricing algorithm decrease the asking price as time passes before and/or during the event’s life”).  

In regard to claim 4, Addington further discloses the method of claim 1, further comprising: dynamically adjusting the sale price after the start time of the event (see p. 17).

In regard to claim 5, Addington discloses the method of claim 1, wherein the acquiring the ticket for the event is accomplished via obtaining the ticket from at least one of a primary ticket vendor, a secondary ticket vendor, and a person who previously purchased the ticket (see p. 8, disclosing “primary-market ticket sales”).

In regard to claim 6, Addington discloses the method of claim 1, further comprising: providing an interface (see Fig. 1, illustrating “consumer interface 110”) wherein the acquiring the ticket for the event is accomplished via importing the ticket into a database via the interface.  

In regard to claim 7, Addington discloses the method of claim 1, further comprising: allowing the purchaser of the ticket to purchase the ticket through operative communication with a user interface (see p. 9, disclosing “consumer interface”).  

In regard to claim 8, Addington discloses the method of claim 7, further comprising: providing a website as the user interface (see p. 9, ll. 5-6, and disclosing “website”).

In regard to claim 9, Addington discloses the method of claim 7, further comprising: providing a mobile application as the user interface (see p. 9, ll. 1-10, disclosing access the trading system using an Internet browser of a mobile telephone or PDA).

In regard to claim 10, Addington discloses the method of claim 1, further comprising: providing the purchased ticket in electronic or physical form.  

In regard to claim 11, Addington] discloses a method for event ticketing comprising:
acquiring a ticket for an event (see p. 6, ll. 1-10, disclosing “provide information regarding available tickets”); 
determining a start time of the event (see p. 7, “sending an alert at a specified amount of time before an event starts”; see also, p. 19, ll. 9-10 “Event Starting Time (ES)”);
establishing a sale price of the ticket for the event (see p. 18, ll. 20-25, “The pricing algorithm of the present invention can be configured to account for variations in demand”);
offering the ticket for sale at the sale price at the sale price prior to the start time of the event; 
establishing a pre-determined portion of access to the event (see p. 14 l. 25 – p. 15, l. 12, disclosing “tickets for an event can continue to be available for purchase during the event as long as the vent has not officially ended, or as long as the event is not near (e.g., within a predetermined amount of time) its official ending”); and
providing a purchaser of the ticket the pre-determined portion of access to the event (see p. 14, ll. 12-20, disclosing “tickets are provided to the user as electronic tickets”).

In regard to claims 12-20, the claims recite similar subject matter as recited in claims 2-10.  Accordingly, Addington further disclose the claim limitations of claims 12-20 in the same manner as described in reference to claims 2-10.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joao, US 2002/0128922 A1 (Apparatus and method for selling a ticket to an event and/or to a portion of an event or venue)
Braddock et al., WP 00/42538 A2 (Ticket re-allocation system)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT A ZARE
7/3/2021




/SCOTT A ZARE/						7/3/2021
 Primary Examiner, Art Unit 3649